Exhibit 10.11

LIMITED GUARANTY

This LIMITED GUARANTY (this “Guaranty”) is made and entered into by BLACKSTONE
MORTGAGE TRUST, INC., a Maryland corporation, whose address is 345 Park Avenue,
New York, NY 10154 (“Guarantor”), for the benefit of CITIBANK, N.A., a national
banking association whose address is 388 Greenwich Street, New York, New York
10013 (“Buyer”) on this 12th day of June, 2013 (the “Effective Date”). This
Guaranty is made with reference to the following facts (with some capitalized
terms being defined below):

A. PARLEX 2 FINANCE, LLC, a Delaware limited liability company (“Seller”), as
seller, and Buyer have entered into that certain Master Repurchase Agreement,
dated as of the date hereof (as amended, modified and/or restated, the
“Repurchase Agreement”), pursuant to which Buyer may, from time to time,
purchase certain Eligible Loans from Seller with a simultaneous agreement from
Seller to repurchase such Eligible Loans at a date certain or on demand (the
“Transactions”);

B. Buyer has requested, as a condition of entering into the Repurchase Agreement
and the other Transaction Documents, that Guarantor deliver to Buyer this
Guaranty;

C. Seller is a wholly-owned Subsidiary of Guarantor;

D. Guarantor expects to benefit if Buyer enters into the Repurchase Agreement
and the other Transaction Documents with Seller, and desires that Buyer enter
into the Repurchase Agreement and the other Transaction Documents with Seller;
and

E. Buyer would not enter into the Transaction Documents with Seller unless
Guarantor executed this Guaranty. This Guaranty is therefore delivered to Buyer
to induce Buyer to enter into the Repurchase Agreement and the other Transaction
Documents.

NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Repurchase Agreement, Guarantor agrees as follows:

1. Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term defined in the
Repurchase Agreement but not defined in this Guaranty shall have the same
meaning in this Guaranty as in the Repurchase Agreement.

(a) “Available Borrowing Capacity” means, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into account required reserves and discounts) upon by such Person
or its Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion,
under committed credit facilities or repurchase agreements which provide
financing to such Person or its Subsidiaries.



--------------------------------------------------------------------------------

(b) “Buyer Entity” means, as designated by Buyer from time to time, Buyer or
Buyer’s assignee, designee, nominee, servicer, or wholly owned subsidiary as
permitted in accordance with the terms of the Repurchase Agreement.

(c) “Cash” means coin or currency of the United States of America or immediately
available federal funds, including such funds delivered by wire transfer.

(d) “Cash Equivalents” means any of the following, to the extent owned by
Guarantor or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(b) certificates of deposit of or time deposits with Buyer or a member of the
Federal Reserve System that issues (or the parent of which issues) commercial
paper rated as described in clause (c) below, is organized under the laws of the
United States or any state thereof and has combined capital and surplus of at
least $1,000,000,000 or (c) commercial paper in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.

(e) “Cash Liquidity” means, with respect to any Person, on any date of
determination, the sum of (i) unrestricted Cash, plus (ii) Available Borrowing
Capacity, plus (iii) Cash Equivalents.

(f) “Consolidated Net Income” means, with respect to any Person, for any period,
the amount of consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

(g) “EBITDA” means, with respect to any Person, for any period, such Person’s
Consolidated Net Income, excluding the effects of such Person’s and its
Subsidiaries’ interest expense with respect to Indebtedness, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments and noncash compensation expenses, all determined on a
consolidated basis in accordance with GAAP.

(h) “Fixed Charges” means, with respect to any Person, for any period, the
amount of interest paid in cash with respect to Indebtedness as shown on such
Person’s consolidated statement of cash flow in accordance with GAAP as offset
by the amount of receipts pursuant to net receive interest rate swap agreements
of such Person and its consolidated Subsidiaries during the applicable period.

(i) “Guaranteed Obligations” means Seller’s obligation (without regard to any
limitation of recourse against Seller) to fully and promptly pay the aggregate
outstanding Repurchase Prices for all Purchased Loans that are subject to a
Transaction on the date of determination.

(j) “Guarantor Litigation” means any litigation, arbitration, investigation, or
administrative proceeding of or before any court, arbitrator, or Governmental
Authority, bureau or agency instituted by Buyer against Guarantor that relates
to or affects this Guaranty or any asset(s) or property(ies) of Guarantor.

 

2



--------------------------------------------------------------------------------

(k) “Guarantor’s Knowledge” means the then current actual knowledge of Stephen
Plavin, Geoffrey Jervis and Douglas Armer without further inquiry or
investigation.

(l) “Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including any substances which are
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “wastes,” “regulated substances,” “industrial solid wastes,” or
“pollutants” under Environmental Laws.

(m) “Insolvency Proceeding” means any case under Title 11 of the United States
Code or any successor statute or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, or other statute or body of law
relating to creditors’ rights, whether brought under state, federal, or foreign
law.

(n) “Legal Costs” means all costs and actual out-of-pocket expenses reasonably
incurred by Buyer in any Proceeding, any Guarantor Litigation, or any default by
Seller under the Transaction Documents or by any Guarantor under this Guaranty,
including reasonable attorneys’ fees of outside counsel, disbursements, and
other reasonable out-of-pocket, charges actually incurred by Buyer’s outside
attorneys, court costs and expenses, and reasonable, charges for the services of
paralegals, law clerks, and all other personnel whose services are charged to
Buyer in connection with Buyer’s receipt of legal services of outside counsel
incurred in connection with the enforcement of this Guaranty.

(o) “Proceeding” means any action, suit, arbitration, or other proceeding
arising out of, or relating to the interpretation or enforcement of, this
Guaranty or the Transaction Documents, including (a) an Insolvency Proceeding;
and (b) any proceeding which Buyer institutes to realize upon any Security or to
enforce any Transaction Document(s) (including this Guaranty) against Seller or
Guarantor.

(p) “Recourse Indebtedness” means, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

(q) “Security” means any security or collateral held by or for Buyer and
relating to the Transactions or the Guaranteed Obligations, whether real or
personal property, including any mortgage, deed of trust, financing statement,
security agreement, and other security document or instrument of any kind
securing the Transactions in whole or in part. “Security” shall include all
assets and property of any kind whatsoever pledged to Buyer by Seller pursuant
to the Transaction Documents.

(r) “Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such

 

3



--------------------------------------------------------------------------------

power only by reason of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership, limited liability
company or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.

(s) “Tangible Net Worth” means, with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of such Person
pursuant to GAAP, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and/or expenses, all on or as of
such date.

(t) “Total Assets” means, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid taxes and expenses, all on or as of such date, and (d) the amount of
nonrecourse Indebtedness owing to such Person pursuant to securitization
transactions such as a REMIC securitization, a collateralized loan obligation
transactions or other similar securitizations.

2. Absolute Guaranty of All Guaranteed Obligations. (a) Subject to clause
(b) below, Guarantor hereby unconditionally and irrevocably guarantees to Buyer
the prompt and complete payment and performance by Seller when due (whether at
the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. All assets and property of Guarantor shall be subject to recourse
if Guarantor fails to pay and perform any Guaranteed Obligation(s) when and as
required to be paid and performed pursuant to the Transaction Documents.

(b) Notwithstanding anything in this Guaranty or in any other Transaction
Document to the contrary, but subject to clauses (c) and (d) below, the maximum
liability of Guarantor hereunder and under the other Transaction Documents shall
in no event exceed twenty-five percent (25%) of the Guaranteed Obligations.

(c) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Guaranteed Obligations immediately shall become
fully recourse to Seller and Guarantor, jointly and severally, in the event of
any of the following:

(i) a voluntary Insolvency Proceeding is commenced by Seller or Guarantor under
any bankruptcy law; or

(ii) an involuntary Insolvency Proceeding is commenced under any bankruptcy law
against Seller or Guarantor in connection with which Seller, Guarantor, or any
Affiliate of any of the foregoing has or have colluded in any way with the
creditors commencing or filing such proceeding.

 

4



--------------------------------------------------------------------------------

(d) In addition to the foregoing and notwithstanding the limitation on recourse
liability set forth in subsection (b) above, Guarantor shall be liable for any
actual out-of-pocket losses, costs, claims, expenses or other liabilities
reasonably incurred by Buyer arising out of or attributable to:

(i) fraud or intentional misrepresentation by or on behalf of Seller or
Guarantor in connection with the execution and the delivery of this Guaranty,
the Repurchase Agreement or any of the other Transaction Documents, or any
certificate, report, financial statement or other instrument or document
furnished by Seller or Guarantor to Buyer in connection with any Transaction
Document at the time of the closing of the Repurchase Agreement or following the
Effective Date and through the Facility Expiration Date;

(ii) any material breach by Seller of the single-purpose entity covenants set
forth in Section 13 of the Repurchase Agreement which results in the substantive
consolidation of Seller in any Insolvency Proceeding of any Affiliate thereof;

(iii) the misappropriation or misapplication by Seller or Guarantor of any
Income received with respect to the Purchased Loans in violation of the
Transaction Documents; and

(iv) any material breach of any representations and warranties by Seller or
Guarantor, or any of their respective Affiliates, of any representations and
warranties in the Transaction Documents relating to Environmental Laws or
Hazardous Materials, or any indemnity for costs incurred in connection with the
violation of any Environmental Law, the correction of any environmental
condition, or the removal of any Hazardous Materials, in each case in any way
affecting any Mortgaged Property or any of the Purchased Loans; provided, that
the guarantee set forth in this Section 2(d)(iv) shall terminate upon
foreclosure and transfer or assumption of the Purchased Loan following an Event
of Default under the Repurchase Agreement pursuant to a public or private sale
or strict foreclosure, or other similar proceeding.

(e) Nothing herein shall be deemed to be a waiver of any right which Buyer may
have in any Insolvency Proceeding involving Seller as debtor under
Section 506(a), 506(b), 1111(b) or any other provision of the Bankruptcy Code or
any other bankruptcy law to file a claim against Seller for the full amount of
the indebtedness secured by the Repurchase Agreement or to require that all
collateral shall continue to secure all of the indebtedness owing to Buyer in
accordance with the Repurchase Agreement or any other Transaction Documents.

(f) Guarantor further agrees to pay any and all Legal Costs which may be paid or
actually incurred by Buyer in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Guaranteed Obligations, as limited by Section 2(b), as applicable, and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guaranty. This Guaranty shall remain in full force and effect until the
Guaranteed Obligations, as limited by Section 2(b), as applicable, are paid in
full, notwithstanding that from time to time prior thereto Seller may be free
from any Guaranteed Obligations.

 

5



--------------------------------------------------------------------------------

(g) No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable for the amount of the Guaranteed Obligations, as limited by
Section 2(b), as applicable, until the Guaranteed Obligations are paid in full.

(h) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of Guarantor’s liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guaranty for such purpose.

3. Nature and Scope of Liability. Guarantor’s liability under this Guaranty is
primary and not secondary. Guarantor’s liability under this guaranty shall be in
the full amount of all Guarantied Obligations, as limited by Section 2(b), as
applicable.

4. Changes in Transaction Documents. Without notice to, or consent by,
Guarantor, and in Buyer’s sole and absolute discretion and without prejudice to
Buyer or in any way limiting or reducing Guarantor’s liability under this
Guaranty, Buyer may: (a) grant extensions of time, renewals or other indulgences
or modifications to Seller or any other party under any of the Transaction
Document(s), (b) change, amend or modify any Transaction Document(s),
(c) authorize the sale, exchange, release or subordination of any Security,
(d) accept or reject additional Security, (e) discharge or release any party or
parties liable under the Transaction Documents, (f) foreclose or otherwise
realize on any Security, or attempt to foreclose or otherwise realize on any
Security, whether such attempt is successful or unsuccessful, (g) accept or make
compositions or other arrangements or file or refrain from filing a claim in any
Insolvency Proceeding, (h) enter into other Transactions with Seller in such
amount(s) and at such time(s) as Buyer may determine, (i) credit payments in
such manner and order of priority to Repurchase Prices or other obligations as
Buyer may determine in its sole and absolute discretion, and (j) otherwise deal
with Seller and any other party related to the Transactions or any Security as
Buyer may determine in its sole and absolute discretion. Without limiting the
generality of the foregoing, Guarantor’s liability under this Guaranty shall
continue even if Buyer alters any obligations under the Transaction Documents in
any respect or Buyer’s or Guarantor’s remedies or rights against Seller are in
any way impaired or suspended without Guarantor’s consent. If Buyer performs any
of the actions described in this paragraph, then Guarantor’s liability shall
continue in full force and effect even if Buyer’s actions impair, diminish or
eliminate Guarantor’s subrogation, contribution, or reimbursement rights (if
any) against Seller or otherwise adversely affect Guarantor or expand
Guarantor’s liability hereunder, in all cases as limited by Section 2(b), as
applicable.

 

6



--------------------------------------------------------------------------------

5. Certain Financial Covenants. Guarantor shall maintain the following covenants
at all times following the Effective Date until the Guaranteed Obligations have
been paid or otherwise satisfied in full, as determined quarterly on a
consolidated basis in conformity with GAAP:

(a) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Guarantor’s EBITDA
during the previous four (4) fiscal quarters to (ii) Guarantor’s Fixed Charges
during the same such previous four (4) fiscal quarters shall not be less than
1.40 to 1.00 as determined as soon as practicable after the end of each fiscal
quarter, but in no event later than forty-five (45) days after the last day the
applicable fiscal quarter.

(b) Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth shall not fall
below the sum of (i) five hundred twenty-five million dollars ($525,000,000)
plus (ii) seventy-five percent (75%) of the net cash proceeds of any equity
issuance by Guarantor that occurs after the Effective Date.

(c) Minimum Cash Liquidity. Guarantor’s Cash Liquidity shall not fall below the
greater of (i) ten million dollars ($10,000,000) or (ii) five percent (5%) of
Guarantor’s Recourse Indebtedness.

(d) Maximum Indebtedness. The ratio, expressed as a percentage, the numerator of
which shall equal Guarantor’s and its Subsidiaries’ Indebtedness and the
denominator of which shall equal Guarantor’s and its Subsidiaries’ Total Assets,
shall be greater than eighty percent (80%).

6. Nature of Guaranty. Guarantor’s liability under this Guaranty is a guaranty
of payment of the Guaranteed Obligations, as limited by Section 2(b), as
applicable, and is not a guaranty of collection or collectability. Guarantor’s
liability under this Guaranty is not conditioned or contingent upon the
genuineness, validity, regularity or enforceability of any of the Transaction
Documents. Guarantor’s liability under this Guaranty is a continuing, absolute,
and unconditional obligation under any and all circumstances whatsoever (except
as expressly stated, if at all, in this Guaranty), without regard to the
validity, regularity or enforceability of any of the Guaranteed Obligations.
Guarantor acknowledges that Guarantor is fully obligated under this Guaranty
even if Seller had no liability at the time of execution of the Transaction
Documents or later ceases to be liable under any Transaction Document, whether
pursuant to Insolvency Proceedings or otherwise. Guarantor shall not be entitled
to claim, and irrevocably covenants not to raise or assert, any defenses against
the Guaranteed Obligations that would or might be available to Seller, other
than actual payment and performance of all Guaranteed Obligations in full in
accordance with their terms. Guarantor waives any right to compel Buyer to
proceed first against Seller or any Security before proceeding against
Guarantor. Guarantor agrees that if any of the Guaranteed Obligations are or
become void or unenforceable (because of inadequate consideration, lack of
capacity, Insolvency Proceedings, or for any other reason), then Guarantor’s
liability under this Guaranty shall continue in full force with respect to all
Guaranteed Obligations as if they were and continued to be legally enforceable,
all in accordance with their terms and, in the case of Insolvency Proceedings,
before giving effect to the Insolvency Proceedings. Guarantor also recognizes
and acknowledges that its liability under this Guaranty, as limited by
Section 2(b), as applicable, may be more extensive in amount and more burdensome
than that of Seller. Guarantor waives any defense that might otherwise be
available to Guarantor based on the proposition that a guarantor’s liability
cannot exceed the liability of the principal. Guarantor intends to be fully
liable under the Guaranteed Obligations, as limited by Section 2(b), as
applicable, regardless of the scope of Seller’s liability thereunder. Without
limiting the generality of the foregoing, if the Guaranteed

 

7



--------------------------------------------------------------------------------

Obligations are “nonrecourse” as to Seller or Seller’s liability for the
Guaranteed Obligations is otherwise limited in some way, Guarantor nevertheless
intends to be fully liable, subject to the limitations set forth in
Section 2(b), to the full extent of all of Guarantor’s assets, with respect to
all the Guaranteed Obligations, even though Seller’s liability for the
Guaranteed Obligations may be less limited in scope or less burdensome.
Guarantor waives any defenses to this Guaranty arising or purportedly arising
from the manner in which Buyer conducts the Transactions with Seller or
otherwise, or any waiver of the terms of any Transaction Document by Buyer or
other failure of Buyer to require full compliance with the Transaction
Documents. Guarantor’s liability under this Guaranty shall continue until all
sums due under the Transaction Documents have been paid in full (other than
indemnification obligations which expressly survive beyond the termination of
the Repurchase Agreement and the other Transaction Documents) and all other
performance required under the Transaction Documents has been rendered in full,
except as expressly provided otherwise in this Guaranty. Guarantor’s liability
under this Guaranty shall not be limited or affected in any way by any
impairment or any diminution or loss of value of any Security whether caused by
(a) Hazardous Materials, (b) Buyer’s failure to perfect a security interest in
any Security, (c) any disability or other defense(s) of Seller, or (d) any
breach by Seller of any representation or warranty contained in any Transaction
Document.

7. Waivers of Rights and Defenses. Guarantor waives any right to require Buyer
to (a) proceed against Seller, (b) proceed against or exhaust any Security, or
(c) pursue any other right or remedy for Guarantor’s benefit. Guarantor agrees
that Buyer may proceed against Guarantor with respect to the Guaranteed
Obligations, as limited by Section 2(b), as applicable, without taking any
actions against Seller and without proceeding against or exhausting any
Security. Guarantor agrees that Buyer may unqualifiedly exercise in its sole
discretion (or may waive or release, intentionally or unintentionally) any or
all rights and remedies available to it against Seller without impairing Buyer’s
rights and remedies in enforcing this Guaranty, under which Guarantor’s
liabilities shall remain independent and unconditional. Guarantor agrees and
acknowledges that Buyer’s exercise (or waiver or release) of certain of such
rights or remedies may affect or eliminate Guarantor’s right of subrogation or
recovery against Seller (if any) and that Guarantor may incur a partially or
totally nonreimbursable liability in performing under this Guaranty. Guarantor
has assumed the risk of any such loss of subrogation rights, even if caused by
Buyer’s acts or omissions. If Buyer’s enforcement of rights and remedies, or the
manner thereof, limits or precludes Guarantor from exercising any right of
subrogation that might otherwise exist, then the foregoing shall not in any way
limit Buyer’s rights to enforce this Guaranty. Without limiting the generality
of any other waivers in this Guaranty, Guarantor expressly waives any statutory
or other right (except as set forth herein) that Guarantor might otherwise have
to: (i) limit Guarantor’s liability after a nonjudicial foreclosure sale to the
difference between the Guaranteed Obligations and the fair market value of the
property or interests sold at such nonjudicial foreclosure sale or to any other
extent, (ii) otherwise limit Buyer’s right to recover a deficiency judgment
after any foreclosure sale, or (iii) require Buyer to exhaust its Security
before Buyer may obtain a personal judgment for any deficiency. Any proceeds of
a foreclosure or similar sale may be applied first to any obligations of Seller
that do not also constitute Guaranteed Obligations within the meaning of this
Guaranty. Guarantor acknowledges and agrees that any nonrecourse or exculpation
provided for in any Transaction Document, or any other provision of a
Transaction Document limiting Buyer’s recourse to specific Security or limiting
Buyer’s right to enforce a deficiency judgment against Seller or any other
person, shall have absolutely no application to Guarantor’s

 

8



--------------------------------------------------------------------------------

liability under this Guaranty. To the extent that Buyer collects or receives any
sums or payments from Seller or any proceeds of a foreclosure or similar sale,
Buyer shall have the right, but not the obligation, to apply such amounts first
to that portion of Seller’s indebtedness and obligations to Buyer (if any) that
is not covered by this Guaranty, regardless of the manner in which any such
payments and/or amounts are characterized by the person making the payment.

8. Additional Waivers. Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guaranteed Obligations.
Guarantor further waives the right to plead any and all statutes of limitations
as a defense to Guarantor’s liability under this Guaranty or the enforcement of
this Guaranty. No failure or delay on Buyer’s part in exercising any power,
right or privilege under this Guaranty shall impair or waive any such power,
right or privilege.

9. Other Actions Taken or Omitted. Notwithstanding any other action taken or
omitted to be taken with respect to the Transaction Documents, the Guaranteed
Obligations, or the Security, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations, as limited by Section 2(b), as applicable, pursuant to
the terms hereof, it is the unambiguous and unequivocal intention of Guarantor
that Guarantor shall be obligated to pay the Guaranteed Obligations, as limited
by Section 2(b), as applicable, when due, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described herein,
which obligation shall be deemed satisfied as to any Guaranteed Obligation only
upon the full and final payment and satisfaction of such Guaranteed Obligations,
as limited by Section 2(b), as applicable.

10. No Duty to Prove Loss. To the extent that Guarantor at any time incurs any
liability under this Guaranty, Guarantor shall immediately pay Buyer (to be
applied on account of the Guaranteed Obligations) the amount provided for in
this Guaranty, without any requirement that Buyer demonstrate that the Security
is inadequate for the Transactions; that Buyer has currently suffered any loss;
or that Buyer has otherwise exercised (to any degree) or exhausted any of
Buyer’s rights or remedies with respect to Seller or any Security.

11. Full Knowledge. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transactions contemplated by the Transaction Documents, and all
underlying facts relating to such transactions. Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies Buyer may pursue
against Seller and/or Guarantor in the event of a default under the Transaction
Documents, (b) the value (if any) and character of any Security, and
(c) Seller’s financial condition and ability to perform under the Transaction
Documents. Guarantor agrees to keep itself fully informed regarding all aspects
of the foregoing and the performance of Seller’s obligations to Buyer. Buyer has
no duty, whether now or in the future, to disclose to Guarantor any information
pertaining to Seller, the Transactions or any Security. At any time provided for
in the Transaction Documents, Guarantor agrees and acknowledges that an
Insolvency Proceeding affecting Guarantor, or other actions or events relating
to Guarantor (including Guarantor’s failure to comply with the financial
covenants in Section 5 of this Guaranty), in each case, as set forth in the
Transaction Documents, may be event(s) of default under the Transaction
Documents.

 

9



--------------------------------------------------------------------------------

12. Representations and Warranties. Guarantor acknowledges, represents and
warrants as of the date hereof and as of each Purchase Date as follows, and
acknowledges that Buyer is relying upon the following acknowledgments,
representations, and warranties by Guarantor in entering into the Transactions:

(a) Due Execution; Enforceability. This Guaranty has been duly authorized,
executed, and delivered, and is fully valid, binding, and enforceable against
Guarantor in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law).

(b) No Conflict. The execution, delivery, and performance of this Guaranty will
not violate any Requirement of Law, or any provision of any security issued by
Guarantor or of any agreement, instrument or other undertaking to which
Guarantor is a party or by which it or any of its property is bound.

(c) No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders, or other owners of Guarantor),
other than those consents obtained as of the date hereof, is required in
connection with Guarantor’s execution of this Guaranty or performance of
Guarantor’s obligations under this Guaranty. Guarantor’s execution of, and
obligations under, this Guaranty are not contingent upon any consent, approval
or other action of, or filing by Guarantor with any Governmental Authority
(other than consents, approvals and filings that have been obtained or made, as
applicable).

(d) Authority and Execution. Guarantor has full power, authority, and legal
right to execute, deliver and perform its obligations under this Guaranty.
Guarantor has taken all necessary corporate and legal action to authorize this
Guaranty.

(e) No Representations by Buyer. Guarantor delivers this Guaranty based solely
upon Guarantor’s own independent investigation and based in no part upon any
representation or statement by Buyer, except for those set forth in the other
Transaction Documents.

(f) Organization. Guarantor is duly incorporated, validly existing and in good
standing under the laws and regulations of the state of Guarantor’s
incorporation and is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
Guarantor’s business. Guarantor has the power to own and hold the assets it
purports to own and hold, and to carry on its business as now being conducted
and proposed to be conducted, and has the power to execute, deliver, and perform
its obligations under this Guaranty and the other Transaction Documents.

(g) Litigation; Requirements of Law. Except as disclosed in writing to Buyer,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to Guarantor’s Knowledge, threatened in writing by or against Guarantor or any
of its assets. Guarantor is in

 

10



--------------------------------------------------------------------------------

compliance in all material respects with all Requirements of Law, including
ERISA. Guarantor is not in default in any material respect with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority.

(h) Financial Information. All financial data concerning Guarantor that has been
prepared and delivered by Guarantor to Buyer is true, complete and correct in
all material respects and has been prepared in accordance with GAAP. Since the
delivery of such data, except as otherwise disclosed in writing to Buyer, there
has been no change in the financial positions or operations of Guarantor which
is reasonably likely to have a Material Adverse Effect.

(i) Adequate Capitalization. Guarantor and its consolidated Subsidiaries have
not become, or are presently, financially insolvent nor will Guarantor and its
consolidated Subsidiaries be made insolvent by virtue of Guarantor’s execution
of or performance under this Guaranty or any of the Transaction Documents within
the meaning of the bankruptcy laws or the insolvency laws of any jurisdiction.

(j) No Misstatements. No information, exhibit, report or certificate delivered
by Guarantor to Buyer in connection with the Transactions or any Transaction
Document contains any material misstatement of fact or has omitted to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading.

13. Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies Guarantor to the contrary in writing from time to time:

(a) General Deferral of Reimbursement. Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by Guarantor on account of the
Guaranteed Obligations, unless and until all Guaranteed Obligations have been
paid in full and all periods within which such payments may be set aside or
invalidated have expired. Guarantor acknowledges that Guarantor has received
adequate consideration for execution of this Guaranty by virtue of Buyer’s
entering into the Transactions (which benefits Guarantor, as an owner or
principal of Seller) and Guarantor does not require or expect, and is not
entitled to, any other right of reimbursement against Seller as consideration
for this Guaranty.

(b) Deferral of Subrogation and Contribution. Guarantor agrees it shall have no
right of subrogation against Seller or Buyer and no right of subrogation against
any Security unless and until: (a) such right of subrogation does not violate
(or otherwise produce any result adverse to Buyer under) any applicable law,
including any bankruptcy or insolvency law; (b) all amounts due under the
Transaction Documents have been paid in full and all other performance required
under the Transaction Documents has been rendered in full to Buyer (other than
indemnification obligations which expressly survive beyond the termination of
the Repurchase Agreement and the other Transaction Documents); and (c) all
periods within which such payment may be set aside or invalidated have expired
(such deferral of Guarantor’s subrogation and contribution rights, the
“Subrogation Deferral”).

(c) Effect of Invalidation. To the extent that a court of competent jurisdiction
determines that Guarantor’s Subrogation Deferral is void or voidable for any
reason,

 

11



--------------------------------------------------------------------------------

Guarantor agrees, notwithstanding any acts or omissions by Buyer that
Guarantor’s rights of subrogation against Seller or Buyer and Guarantor’s right
of subrogation against any Security shall at all times be junior and subordinate
to Buyer’s rights against Seller and to Buyer’s right, title, and interest in
such Security.

(d) Claims in Insolvency Proceeding. Guarantor shall not file any claim in any
Insolvency Proceeding affecting Seller unless Guarantor simultaneously assigns
and transfers such claim to Buyer, without consideration, pursuant to
documentation reasonably satisfactory to Buyer. In the event Guarantor fails to
satisfy its obligations pursuant to the immediately preceding sentence following
written notice from Buyer, Guarantor shall automatically be deemed to have
assigned and transferred such claim to Buyer whether or not Guarantor executes
documentation to such effect, and by executing this Guaranty hereby authorizes
Buyer (and grants Buyer a power of attorney coupled with an interest) to execute
and file such assignment and transfer documentation on Guarantor’s behalf. Buyer
shall have the sole right to vote, receive distributions, and exercise all other
rights with respect to any such claim, provided, however, that if and when the
Guaranteed Obligations have been paid in full Buyer shall release to Guarantor
any further payments received on account of any such claim and shall provide
written evidence of such release in form and substance reasonably satisfactory
to Guarantor.

14. Waiver Disclosure. Guarantor acknowledges that pursuant to this Guaranty,
Guarantor has waived a substantial number of defenses that Guarantor might
otherwise under some circumstance(s) be able to assert against Guarantor’s
liability to Buyer. Guarantor acknowledges and confirms that Guarantor has
substantial experience as a sophisticated participant in substantial commercial
real estate transactions and is fully familiar with the legal consequences of
signing this or any other guaranty. In addition, Guarantor is represented by
competent counsel. Guarantor has obtained from such counsel, and understood, a
full explanation of the nature, scope, and effect of the waivers contained in
this Guaranty (a “Waiver Disclosure”). In the alternative, Guarantor has, with
advice from such counsel, knowingly and intentionally waived obtaining a Waiver
Disclosure. Accordingly Guarantor does not require or expect Buyer to provide a
Waiver Disclosure. It is not necessary for Buyer or this Guaranty to provide or
set forth any Waiver Disclosure, notwithstanding any principles of law to the
contrary. Nevertheless, Guarantor specifically acknowledges that Guarantor is
fully aware of the nature, scope, and effect of all waivers contained in this
Guaranty, all of which have been fully disclosed to Guarantor. Guarantor
acknowledges that as a result of the waivers contained in this Guaranty:

(a) Actions by Buyer. Buyer will be able to take a wide range of actions
relating to Seller, the Transactions, and the Transaction Documents, all without
Guarantor’s consent or notice to Guarantor. Guarantor’s full and unconditional
liability under this Guaranty will continue whether or not Guarantor has
consented to such actions. Guarantor may disagree with or disapprove such
actions, and Guarantor may believe that such actions should terminate or limit
Guarantor’s obligations under this Guaranty, but such disagreement, disapproval,
or belief on the part of Guarantor will in no way limit Guarantor’s obligations
under this Guaranty.

(b) Interaction with Seller Liability. Guarantor shall be fully liable for all
Guaranteed Obligations, as limited by Section 2(b), as applicable, even if
Seller has no liability

 

12



--------------------------------------------------------------------------------

whatsoever under the Transaction Documents or the Transaction Documents are
otherwise invalid, unenforceable, or subject to defenses available to Seller.
Guarantor acknowledges that Guarantor’s full and unconditional liability under
this Guaranty (with respect to the Guaranteed Obligations as if they were fully
enforceable against Seller) will continue notwithstanding any such limitations
on or impairment of Seller’s liability.

(c) Timing of Enforcement. Buyer will be able to enforce this Guaranty against
Guarantor even though Buyer might also have available other rights and remedies
that Buyer could conceivably enforce against the Security or against other
parties. As a result, Buyer may require Guarantor to pay the Guaranteed
Obligations, as limited by Section 2(b), as applicable, earlier than Guarantor
would prefer to pay such Guaranteed Obligations, including immediately upon the
occurrence of a default by Seller. Guarantor will not be able to assert against
Buyer various defenses, theories, excuses, or procedural requirements that might
otherwise force Buyer to delay or defer the enforcement of this Guaranty against
Guarantor. Guarantor acknowledges that Guarantor intends to allow Buyer to
enforce the Guaranty against Guarantor in such manner. All of Guarantor’s assets
will be available to satisfy Buyer’s claims against Guarantor under this
Guaranty.

(d) Continuation of Liability. Guarantor’s liability for the Guaranteed
Obligations, as limited by Section 2(b), as applicable, shall continue at all
times until the Guaranteed Obligations have actually been paid in full, even if
other circumstances have changed such that in Guarantor’s view Guarantor’s
liability under this Guaranty should terminate, except to the extent that any
express conditions to the termination of this Guaranty, as set forth in this
Guaranty, have been satisfied.

15. Buyer’s Disgorgement of Payments. Upon payment of all or any portion of the
Guaranteed Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise, irrespective of (a) any notice of revocation given by Guarantor prior
to such avoidance or recovery, or (b) payment in full of the Transactions (other
than indemnification obligations which expressly survive beyond the termination
of the Repurchase Agreement and the other Transaction Documents). Guarantor’s
liability under this Guaranty shall continue until all periods have expired
within which Buyer could (on account of any Insolvency Proceedings, whether or
not then pending, affecting Seller or any other person) be required to return,
repay, or disgorge any amount paid at any time on account of the Guaranteed
Obligations.

16. Financial Information. Guarantor shall deliver to Buyer: (a) within
forty-five (45) days after the last day of each of the first three fiscal
quarters in any fiscal year, Guarantor’s unaudited consolidated balance sheets
as of the end of such quarter, in each case certified as being true and correct
by an officer’s certificate; (b) within ninety (90) days after the end of each
calendar year or other fiscal year of Guarantor, consolidated statements of
income and statements of changes in cash flow for such year and balance sheets
as of the end of such year, in each case presented fairly in accordance with
GAAP, and accompanied by an unqualified report of a nationally recognized
independent certified public accounting firm or any other accounting firm
consented to by Buyer in its reasonable discretion; and (c) such other financial
information relating to Guarantor and in Guarantor’s possession as Buyer may
reasonably request.

 

13



--------------------------------------------------------------------------------

17. Notice of Default and Litigation. Guarantor shall promptly, and in any event
(a) within three (3) Business Days after Guarantor’s Knowledge thereof, notify
Buyer of any default on the part of Guarantor under any Indebtedness which would
reasonably be likely to give rise to an Event of Default, and (b) within three
(3) Business Days after service of process or Guarantor’s Knowledge thereof,
notify Buyer of the commencement, or threat in writing of, any action, suit,
proceeding, investigation or arbitration involving Guarantor or any of its
Affiliates or assets or any judgment in any action, suit, proceeding,
investigation or arbitration involving Guarantor or any of its Affiliates or
assets, which in any of the foregoing cases (i) relates to any Purchased Loan,
(ii) questions or challenges the validity or enforceability of any Transaction
or Transaction Document, (iii) makes a claim or claims against Guarantor in an
aggregate amount in excess of $5,000,000 or (iv) that, individually or in the
aggregate, if adversely determined, would be reasonably likely to have a
Material Adverse Effect.

18. Right to Set Off. Notwithstanding anything to the contrary contained herein,
no provision of this Guaranty shall be deemed to limit, decrease or in any way
diminish any rights of set-off Buyer may have with respect to any cash, cash
equivalents, certificates of deposit or the like which may now or hereafter be
put on deposit with Buyer by Seller or by Guarantor. Upon the occurrence and
during the continuance of any Event of Default, Buyer is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Buyer to or for the credit or the account of Guarantor against any and all of
the obligations of Guarantor now or hereafter existing under this Guaranty.
Buyer agrees promptly to notify Guarantor after any set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application or this Guaranty. The rights of Buyer under this
Section 18 are in addition to other rights and remedies (including, without
limitation, other rights to set-off) which Buyer may have.

19. Consent to Jurisdiction. Guarantor agrees that any Proceeding to enforce
this Guaranty may be brought in any state or federal court located in the state
of New York, as Buyer may select. By executing this Guaranty, Guarantor
irrevocably accepts and submits to the exclusive personal jurisdiction of each
of the aforesaid courts, generally and unconditionally with respect to any such
Proceeding. Guarantor agrees not to assert any basis for transferring
jurisdiction of any such proceeding to another court. Guarantor further agrees
that a final non-appealable judgment against Guarantor in any Proceeding shall
be conclusive evidence of Guarantor’s liability for the full amount of such
judgment.

20. Merger; No Conditions; Amendments. This Guaranty and documents referred to
herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this

 

14



--------------------------------------------------------------------------------

Guaranty may be changed, waived, revoked, or amended without Buyer’s written
agreement. If any provision of this Guaranty is determined to be unenforceable,
then all other provisions of this Guaranty shall remain fully effective.

21. Enforcement. Guarantor acknowledges that this Guaranty is an “instrument for
the payment of money only,” within the meaning of New York Civil Practice Law
and Rules Section 3213. In the event of any Proceeding between Seller or
Guarantor and Buyer, including any Proceeding in which Buyer enforces or
attempts to enforce this Guaranty or the Transactions against Seller or
Guarantor, or in the event of any Guarantor Litigation, Guarantor shall
reimburse Buyer for all Legal Costs of such Proceeding.

22. Fundamental Changes. Guarantor shall not wind up, liquidate, or dissolve its
affairs or enter into any transaction of merger or consolidation, or sell,
lease, or otherwise dispose of (or agree to do any of the foregoing) all or
substantially all of its property or assets, without Buyer’s prior written
consent.

23. Further Assurances. Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may request to achieve the
intent of the parties as expressed in this Guaranty, provided in each case that
any such documentation is consistent with this Guaranty and with the Transaction
Documents.

24. Certain Entities. If Seller or Guarantor is a partnership, limited liability
company, or other unincorporated association, then: (a) Guarantor’s liability
shall not be impaired by changes in the name or composition of Seller or
Guarantor; and (b) the withdrawal or removal of any partner(s) or member(s) of
Seller or Guarantor shall not diminish Guarantor’s liability or (if Guarantor is
a partnership) the liability of any withdrawing general partners of Guarantor.

25. Counterparts. This Guaranty may be executed in counterparts each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Delivery by telecopier or
other electronic transmission (including a .pdf e-mail transmission) of an
executed counterpart of a signature page to this Guaranty shall be effective as
delivery of an original executed counterpart of this Guaranty.

26. WAIVER OF TRIAL BY JURY. GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE TRANSACTION
DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER OR UNDER THE TRANSACTION
DOCUMENTS.

27. Miscellaneous.

(a) Assignability. Subject to the restrictions set forth in the Repurchase
Agreement, Buyer may assign this Guaranty (in whole or in part) together with
any one or more of the Transaction Documents, in accordance with the terms of
the Transaction Documents without in any way affecting Guarantor’s or Seller’s
liability. Buyer may from time to time designate any Buyer Entity to hold and
exercise any or all of Buyer’s rights and remedies under this Guaranty. This
Guaranty shall benefit Buyer and its successors and assigns (including any Buyer
Entity) and shall bind Guarantor and its successors, and assigns. Guarantor may
not assign this Guaranty in whole or in part without the prior written consent
of Buyer.

 

15



--------------------------------------------------------------------------------

(b) Notices. All notices, requests and demands to be made under this Guaranty
shall be given in writing at the address set forth in the opening paragraph of
this Guaranty and shall be effective for all purposes if hand delivered or sent
by: (i) hand delivery, with proof of delivery, (ii) certified or registered
United States mail, postage prepaid, (iii) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of attempted
delivery, or (iv) by e-mail with proof of delivery (A) to Buyer at
richard.schlenger@citi.com or (B) to Guarantor at BXMTCitiRepo@blackstone.com,
as applicable, and with respect to notices to Guarantor, with a copy to Ropes
and Gray LLP, 1211 Avenue of the Americas, New York, New York 10036, Attention:
David C. Djaha, david.djaha@ropesgray.com, and with respect to notices to Buyer,
with a copy to Sidley Austin LLP, 787 Seventh Avenue, New York, New York 10019,
Attention: Brian Krisberg, bkrisberg@sidley.com, or at such other address and
person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section 27(b). Any notice, request or demand shall be deemed to have
been given: (i) in the case of hand delivery, at the time of delivery, (ii) in
the case of registered or certified mail, when first delivered or the first
attempted delivery on a business day, (iii) in the case of expedited prepaid
delivery upon the first attempted delivery on a business day, or (iv) in the
case of e-mail, upon receipt of confirmation of delivery.

(c) Interpretation. This Guaranty shall be enforced and interpreted according to
the laws of the state of New York, disregarding its rules on conflicts of laws.
The word “include” and its variants shall be interpreted in each case as if
followed by the words “without limitation.”

28. Business Purposes. Guarantor acknowledges that this Guaranty is executed and
delivered for business and commercial purposes, and not for personal, family,
household, consumer, or agricultural purposes. Guarantor acknowledges that
Guarantor is not entitled to, and does not require the benefits of, any rights,
protections, or disclosures that would or may be required if this Guaranty were
given for personal, family, household, consumer, or agricultural purposes.
Guarantor acknowledges that none of Guarantor’s obligation(s) under this
Guaranty constitute(s) a “debt” within the meaning of the United States Fair
Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly compliance
with the requirements of such Act is not required if Buyer (directly or acting
through its counsel) makes any demand or commences any action to enforce this
Guaranty.

29. No Third-Party Beneficiaries. This Guaranty is executed and delivered for
the benefit of Buyer and its successors, and assigns, and is not intended to
benefit any third party.

30. CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) BUYER HAS RECOMMENDED TO GUARANTOR THAT
GUARANTOR OBTAIN SEPARATE COUNSEL,

 

16



--------------------------------------------------------------------------------

INDEPENDENT OF SELLER’S COUNSEL, REGARDING THIS GUARANTY; AND (C) GUARANTOR HAS
CAREFULLY READ THIS GUARANTY AND UNDERSTOOD THE MEANING AND EFFECT OF ITS TERMS,
INCLUDING ALL WAIVERS ANDACKNOWLEDGMENTS CONTAINED IN THIS GUARANTY AND THE FULL
EFFECT OF SUCH WAIVERS AND THE SCOPE OF GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first written above.

 

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Thomas C. Ruffing

Name:   Thomas C. Ruffing Title:   Managing Director, Asset Management

 

Guaranty